Citation Nr: 1108600	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  05-40 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to a rating in excess of 20 percent for a low back disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to October 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for the low back disability, rated 20 percent, effective from November 2003.  The case was before the Board in October 2008 and June 2009 when it was remanded for additional development.  


FINDING OF FACT

By November 2008 and September 2009 letters the Veteran was asked to provide identifying information and releases needed to secure pertinent outstanding evidence necessary to adjudicate his claim for a rating in excess of 20 percent for a low back disability; he was advised of the consequences of a failure to co-operate with the request; more than a year has lapsed since the latest request; he has not responded.  


CONCLUSION OF LAW

By failing to submit identifying information and releases for evidence requested in connection with his claim for a rating in excess of 20 percent for a low back disability within a year following the date of the request, the Veteran has abandoned the claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2010).  






REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

By multiple letters, and most recently in September 2009 (pursuant to a June 2009 Board remand), the Veteran was provided notice of evidence needed to support his claim and advised of his and VA's responsibilities in the development of the claim.  

Regarding VA's duty to assist, there are no service treatment records (STRs) associated with the claims file; any such records are presumed irretrievably lost.  Therefore, VA has a heightened duty to assist the appellant in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The RO has secured some records of postservice treatment.  As explained below, further pertinent (and perhaps critical) evidence is outstanding.  However, such evidence cannot be obtained without the Veteran's cooperation (by providing identifying information and authorizations for releases of records).  The RO attempted to secure such from the Veteran.  He did not respond, and further development could not proceed without his response.  Notably, he was afforded VA examinations in September 2004 and February 2009.  While he has since identified more recent VA treatment records, development for such records would be pointless in light of the Veteran's failure to co-operate with development for the further pertinent records that are outstanding (as any decision without the outstanding records would be based on an incomplete record).  Given the circumstances, VA has met its assistance obligations.  No further assistance is required.  

B. Legal Criteria, Factual Background, and Analysis

When evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).  

The Board's October 2008 and June 2009 remands noted that the evidence of record indicated that the Veteran underwent surgery for his low back disability in June 2005.  As records of the surgery and any associated treatment were not associated with the claims file (and would likely contain pertinent information regarding entitlement to an increased rating), the Board's remands sought such records and advised the Veteran of the provisions of 38 C.F.R. § 3.158(a).  He was also advised that he must assist in the matter by providing any releases necessary.  

On November 13, 2008, and again on September 8, 2009, letters were sent to the Veteran asking him to complete and return enclosed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) so that VA could secure records of his June 2005 back surgery.  The letters were mailed to the Veteran's current address, and were not returned as undelivered.  He did not respond.  More than a year has passed since the latter of the two requests.  

The critical facts at this stage are clear.  The Veteran has not provided VA with releases necessary for VA to secure critical information and evidence pertaining to his claim for an increased rating for his service-connected low back disability.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  Hence, the Board has no recourse but to conclude that the Veteran has abandoned his claim.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  
The duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he deliberately choose to ignore requests for a release for pertinent (and perhaps critical) evidence, as appears to be the case here.  As the Veteran has abandoned his claim of an increased rating for a low back disability, there remains no allegation of error of fact or law for appellate consideration in this matter.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  


ORDER

The appeal seeking a rating in excess of 20 percent for a low back disability is dismissed.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


